Citation Nr: 0829875	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a left foot injury.  The Board notes that the 
veteran's claims folder was transferred as brokered work to 
the Huntington RO from the Atlanta RO in May 2004.  

The Board notes that additional evidence was forwarded to the 
Board in May 2006 after the veteran's case was certified on 
appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2007).  The veteran 
has waived initial RO consideration of the new evidence 
submitted in conjunction with his claim.  38 C.F.R. § 
20.1304(c) (2007).  

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In August 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of traumatic crush injury to the left foot and 
service is of record.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a left foot 
disorder is related to his active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran seeks service connection for a left foot 
disorder.  The veteran testified during the June 2007 hearing 
that on July 16, 1972, while unloading cargo from a carrier, 
his left foot became entangled in the cargo escalator.  He 
explained that he was transported to sick bay aboard the 
carrier and ultimately transported to a naval hospital, where 
he remained overnight.  The following morning, x-rays were 
taken and a temporary cast was placed on his left foot.  
After the cast was removed, the veteran indicated that he 
began to experience numbness, which has progressively 
worsened over the years.  Thus, he asserts service connection 
is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In January 2008, the veteran was afforded a VA examination.  
During the examination, the veteran explained that his left 
foot disorder occurred in 1972 while unloading cargo from 
steel boxes.  He indicated to the examiner that he has 
residual problems of left toe numbness, tingling, and pain.  
Upon physical examination of the veteran, the examiner 
diagnosed the veteran with a traumatic crush injury to the 
left foot with residual numbness, tingling, and a superficial 
scar.  The examiner reviewed the veteran's claims file as 
well as submitted left foot x-rays dated July 17, 1972, from 
the Naval Air Station in Alameda, California, and opined that 
based on the veteran's history, "it is as least as likely as 
not" that his left foot traumatic crush injury with residual 
paresthesias is due to a traumatic injury sustained during 
military service.  The Board also notes that this similar 
diagnosis was reported in an April 2006 private medical 
record.  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for a left foot 
disorder.  The Board is certainly aware that there are no 
service treatment records to substantiate the veteran's 
reported left foot injury during service.  However, the 
veteran is competent to report that he injured his left foot 
due to the cargo incident while in service, which is 
supported by the fact the veteran is in possession of July 
1972 x-rays of his left foot.  Thus, the Board will concede 
such injury in service.  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  It must be noted that the 
veteran is not, on the other hand, competent to state that he 
sustained a traumatic crush injury to the left foot, as that 
requires a medical opinion or requires objective medical 
evidence.  Regardless, there is no reason for the Board to 
question the veteran's credibility in this case, particularly 
when the veteran is in possession of left foot x-rays taken 
during his active military service that were also reviewed by 
the January 2008 VA examiner, and more importantly, the VA 
examiner supports the finding that the veteran's left foot 
traumatic crush injury with residual paresthesias is due to a 
traumatic injury sustained during his military service.  

Additionally, the diagnoses provided by the VA examiner in 
the January 2008 examination report as well as the April 2006 
private medical report essentially concede the veteran's 
history of an injury in service and the veteran currently has 
a disability of the left foot as a result of some type of 
event or injury.  No evidence of any post service 
intercurrent injury is of record either.  Throughout the 
course of this appeal and during the VA examination, the 
veteran provided a statement as to continuity of 
symptomatology, stating that his left foot condition began in 
July 1972, which is during the veteran's period of active 
service.  Again, the Board finds that the veteran's 
statements are credible.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) (Board must analyze the credibility and 
probative value of evidence).  

The Board notes that although the VA examiner reported that 
her opinion was "[b]ased on the veteran's history[,]" the 
veteran's reported history and the objective evidence of a 
left foot in-service injury by way of the July 1972 foot x-
rays that were reviewed by the VA examiner provides 
reasonable doubt in favor of the veteran.  It is noted that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
In any event, the VA examiner's opinion is highly probative 
as it is supported by objective evidence of record.  Owens v. 
Brown, 7 Vet. App. 429 (1995) (opinions offered by examiners 
based on a review of all the evidence on file is considered 
to be an important factor in reaching an informed opinion, 
whereas opinions based on assumptions not supported by the 
service medical records or other objective medical evidence 
is of little probative value).  Additionally, the evidence of 
record is void of any intercurrent injury, and there is no 
evidence of record to suggest that an injury occurred between 
the veteran's discharge from service and the April 2006 
private medical treatment record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the appeal is 
allowed.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for a left foot disorder is 
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


